UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER: 0-15423 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: BANCTRUST FINANCIAL GROUP, INC. EMPLOYEE SAVINGS & PROFIT SHARING PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: BANCTRUST FINANCIAL GROUP, INC. 107 Saint Francis Street, Mobile, AL 36602 BANCTRUST FINANCIAL GROUP, INC. EMPLOYEE SAVINGS & PROFIT SHARING PLAN FINANCIAL REPORT DECEMBER 31, 2011 BANCTRUST FINANCIAL GROUP, INC. EMPLOYEE SAVINGS & PROFIT SHARING PLAN FINANCIAL REPORT DECEMBER 31, 2011 TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS Statements of net assets available for benefits 2 Statement of changes in net assets available for benefits 3 Notes to financial statements 4-10 SUPPLEMENTARY INFORMATION Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 11 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Plan Administrator BancTrust Financial Group, Inc. Employee Savings & Profit Sharing Plan We have audited the accompanying statements of net assets available for benefits of BancTrust Financial Group, Inc. Employee Savings & Profit Sharing Plan (the “Plan”) as of December 31, 2011 and 2010, and the related statement of changes in net assets available for benefits for the year ended December 31, 2011.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2011 and 2010, and the changes in net assets available for benefits for the year ended December 31, 2011, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) as of December 31, 2011, is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Mauldin & Jenkins, LLC Birmingham, Alabama June 28, 2012 BANCTRUST FINANCIAL GROUP, INC. EMPLOYEE SAVINGS & PROFIT SHARING PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS DECEMBER 31, 2 Assets Cash and cash equivalents $ $ - Investments, at fair value: Mutual funds Money market funds BancTrust Financial Group, Inc. common stock Total investments Receivables: Employer contribution - Accrued income Other - Total receivables Assets available for benefit Liabilities Due to broker for securities purchased - Net assets available for benefits $ $ See accompanying notes to the financial statements. 2 BANCTRUST FINANCIAL GROUP, INC. EMPLOYEE SAVINGS & PROFIT SHARING PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS YEAR ENDED DECEMBER 31, 2011 Additions to net assets attributed to: Net investment income (loss): Interest and dividends $ Net depreciation in fair value of investments ) ) Contributions: Employer Participants Rollovers Total additions Deductions from net assets attributed to: Benefits paid to participants Net decrease in net assets available for benefits ) Net assets available for benefits: Beginning of year End of year $ See accompanying notes to the financial statements. 3 BANCTRUST FINANCIAL GROUP, INC. EMPLOYEE SAVINGS & PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS NOTE 1. PLAN DESCRIPTION The following description of the BancTrust Financial Group, Inc. Employee Savings & Profit Sharing Plan (the“Plan”) is provided for general information purposes only.Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. General The Plan is a defined contribution plan established January 1, 1998 by BancTrust Financial Group, Inc. (the “Company”).The Plan is available to all employees of the Company and its subsidiaries having at least one month of service and being 21 years of age or older.In addition, any employee or participant whose employment has been terminated and who is subsequently reemployed is eligible to participate.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Plan Administration The Plan’s assets are held, and the Plan is administered by, the Trust and Wealth Management Department of BancTrust (the“Trustee”), a subsidiary of the Company. Contributions A participant may elect to contribute a specific percentage up to 75% of bimonthly or monthly compensation (as defined by the Plan), subject to certain limitations.The Company matches employee contributions in accordance with the following schedule: 100% for the first 2% of employee contributions, 75% for the second 2% of employee contributions, 50% for the third 2% of employee contributions, up to a maximum of 75% of 6% employee contributions.Additional discretionary amounts may be contributed at the option of the Company’s Board of Directors.No discretionary contribution was made for the years ended December 31, 2011 and 2010.Participants direct the investment of their contributions into various investment options as made available and determined by the Plan Administrator. Participant Accounts Each participant’s account is credited with the participant’s contribution and allocations of the Company’s matching contribution and discretionary contribution, if any, and Plan earnings or losses, and charged with an allocation of certain administrative expenses, if any.Allocations are based on participant earnings or account balances, as defined.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Forfeitures At December 31, 2011 and 2010, forfeited nonvested accounts totaled $5,626 and $0, respectively.The forfeited nonvested accounts are used to reduce employer matching contributions or to pay certain expenses of the Plan.Any excess forfeitures shall be allocated to remaining participants' accounts. No forfeitures were used to reduce contributions or pay expenses during 2011. 4 NOTES TO FINANCIAL STATEMENTS NOTE 1. PLAN DESCRIPTION (Continued) Vesting Participants are immediately vested in their contributions plus actual earnings or losses thereon.Vesting in the remainder of their account is based on years of credited service.Participants become 100% vested after three years of credited service for matching contributions and for additional discretionary employer contributions. There is no vesting before three years of credited service. A participant also becomes fully vested in his or her account balance on the first day of the month coincident with or following the participant’s sixty-fifth birthday or upon death or termination of employment due to disability. Investment Options Participants may direct their contributions, and any related earnings or losses thereon, into various investment options including money market funds, mutual funds, or Company common stock.The underlying assets of mutual funds are invested in publicly traded equity, debt and other securities. Payment of Benefits Upon termination of service due to death, disability, or retirement, a participant may elect to receive a lump-sum payment amount equal to the value of the participant's vested interest in his or her account, or installment payments no less frequent than annually.Such distributions are generally paid in the form of cash; however, if the participant has investments in the common stock of the Company, the participant may elect an in-kind distribution of the participant’s account balance in the common stock of Company. Administrative Expenses Plan administrative expenses, with the exception of trustee fees, are paid by the Company.There were no trustee fees paid by the Plan or the Company during 2011. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying financial statements are presented on the accrual basis of accounting, in accordance with U.S. generally accepted accounting principles. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of net assets available for benefits and changes therein.Actual results could differ from these estimates. 5 NOTES TO FINANCIAL STATEMENTS NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Investment Valuation and Income Recognition The Plan’s investments are stated at fair value.Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.See Note 4 for discussion of fair value measurements. Purchases and sales of investments are recorded on a trade-date basis. Interest income is recorded as earned on the accrual basis.Dividend income is recorded on the ex-dividend date.Net depreciation in fair value of investments, as recorded in the accompanying statement of changes in net assets available for benefits, includes changes in fair value of investments acquired, sold, or held during the year. Payment of Benefits Benefits are recorded when paid. Reclassification Certain amounts in the 2010 financial statements have been reclassified to conform to the 2011 presentation.The reclassification had no effect on total net assets available for benefits. Recent Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No.2010-06, Fair Value Measurements and Disclosures (Topic 820) — Improving Disclosures about Fair Value Measurements (ASU 2010-06), which requires entities to make disclosures about recurring and nonrecurring fair value measurements.In accordance with ASU 2010-06, the reporting entity should disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers.ASU 2010-06 also requires an entity to present separately information about purchases, sales, issuances, and settlements in the reconciliation of fair value measurements using significant unobservable inputs (Level 3).The disclosures in ASU 2010-06 are effective for interim and annual reporting periods beginning after December15, 2009, and were adopted in 2010, except for purchases, sales, issuances, and settlements in the roll forward activity in Level 3 fair value measurements.Those disclosures are effective for fiscal years beginning after December15, 2010 and for interim periods within those fiscal years and were adopted in 2011. In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs (ASU 2011-04).ASU 2011-04 amended FASB Accounting Standards Codification (ASC) 820, Fair Value Measurements and Disclosures, to provide a consistent definition on fair value and improve the comparability of fair value measurements presented and disclosed in financial statements prepared in accordance with U.S. GAAP and IFRSs.Some of the amendments clarify the application of existing fair value measurement and disclosure requirements, while other amendments change a particular principle or requirement for measuring fair value or disclosing information about fair value measurements.The amendments are to be applied prospectively and are effective for annual periods beginning after December 15, 2011.Plan management is currently evaluating the effect that the provisions of ASU 2011-04 will have on the Plan's financial statements. 6 NOTES TO FINANCIAL STATEMENTS NOTE 3. INVESTMENTS The fair value of individual investments that represent 5% or more of the Plan’s net assets available for benefits as of December 31, 2011 and 2010 are as follows: December 31, Washington Mutual Investors Fund $ $ American Balanced Fund Prime Obligation Fund # 10 AMCAP Fund Fundamental Investors Fund American New Perspective Fund Capital Income Builder Fund During the year ended December 31, 2011, the Plan’s investments (including gains and losses on investments bought and sold, as well as held during the year) depreciated in fair value as follows: Mutual funds $ ) BancTrust Financial Group, Inc. common stock ) $ ) NOTE 4. FAIR VALUE MEASUREMENTS In accordance with the Fair Value Measurements and Disclosures topic (FASB ASC 820), the Plan measures the fair value of Plan assets using the fair value as the price that would be received to sell an asset or paid to transfer a liability in the principal market for that asset or liability.These measurements are classified into a hierarchy framework by the inputs used to perform the fair value calculation.The hierarchy prioritizes the inputs to valuation techniques used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements).The three levels of the fair value hierarchy are described below: Level1 Observable inputs which reflectquoted prices for identical assets or liabilities in active markets at the measurement date. Level2 Observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level3 Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. When available, quoted market prices are used to determine the fair value of investments held in the Plan and such items are classified within Level 1 of the fair value hierarchy.An example is mutual funds with available market prices.The level to which an asset or liability is classified is based upon the lowest level of input that is significant to the fair value measurements.A description of the valuation methodologies used for instruments measured at fair value, as well as the general classification of such instruments pursuant to the valuation hierarchy, is set forth below.There have been no changes in valuation methodologies at December 31, 2011 compared to December 31, 2010. 7 NOTES TO FINANCIAL STATEMENTS NOTE 4. FAIR VALUE MEASUREMENTS (Continued) Common stocks: Valued at the closing price reported on the active market on which the individual securities are traded. Mutual funds and money market funds: Valued at the net asset value (NAV) of shares held by the Plan at year end. The preceding methods described may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, although the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. The following table sets forth by level, within the fair value hierarchy, the Plan's assets at fair value as of December 31, 2011 and 2010: Fair Value Measurements at December 31, 2011 Fair Value (Level 1) (Level 2) (Level 3) Mutual Funds: Mid-cap funds $ $ $
